This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 RALPH N. LESTER,

 3          Plaintiff-Appellant,

 4 v.                                                                            No. 33,926

 5 DEAN G. LESTER and KAREN LESTER,

 6          Defendants-Appellees.

 7 APPEAL FROM THE DISTRICT COURT OF LEA COUNTY
 8 Mark Terrence Sanchez, District Judge

 9 Ralph Lester
10 Albuquerque, NM

11 Pro se Appellant

12 Dean G. Lester
13 Karen Lester
14 Ruidoso, NM

15 Pro Se Appellees


16                                 MEMORANDUM OPINION

17 BUSTAMANTE, Judge.
 1   {1}   Plaintiff appeals, in a self-represented capacity, from the district court’s

 2 dismissal of his case for filing a frivolous lawsuit. [RP 24, 35] Our notice proposed

 3 to affirm, and Plaintiff in turn filed an “objection to proposed disposition” (objection).

 4 We are unpersuaded by Plaintiff’s arguments and therefore affirm.

 5   {2}   We acknowledge Plaintiff’s arguments in his objection that the district court

 6 should not have ruled on the case in Plaintiff’s absence [objection 1; RP 22] and that

 7 the court failed “to take into . . . consideration the facts and law relating to the case.”

 8 [objection 1] For the reasons discussed in our notice, however, we conclude that the

 9 district court properly exercised its discretion to assess that Plaintiff’s lawsuit was

10 frivolous because Plaintiff failed to make a showing that he was entitled to his

11 requested injunctive relief [RP 1, 2-3, 13] given his failure to satisfy the “irreparable

12 injury” criteria for entitlement to injunctive relief. See generally Moody v. Stribling,

13 1999-NMCA-094, ¶ 30, 127 N.M. 630, 985 P.2d 1210 (providing that whether or not

14 to grant equitable relief is a matter left to the sound discretion of the district court); see

15 also Hines Corp. v. City of Albuquerque, 1980-NMSC-107, ¶ 13, 95 N.M. 311, 621

16 P.2d 1116 (noting that injunctive relief is granted to prevent irreparable injury for

17 which there is no adequate and complete remedy at law). In this regard, in the event

18 Plaintiff is ultimately successful in a claim that trust assets have been wrongfully




                                                 2
1 distributed or mismanaged, then he has the available remedy of securing an award of

2 monetary damages. We accordingly affirm.

3   {3}   IT IS SO ORDERED.



4                                   _______________________________________
5                                   MICHAEL D. BUSTAMANTE, Judge


6 WE CONCUR:


7
8 M. MONICA ZAMORA, Judge


 9
10 J. MILES HANISEE, Judge




                                           3